DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending in the application.

Information Disclosure Statement
The IDS filed 7/12/2018 has one lined-out item which refers to U.S. Patent Application Series No. 14/989,065.  Its published application (US-20160115065-A1) has been made of record instead, in order to preserve the confidentiality of the application’s record.

Claim Objections
Claims 9-10 are objected to because of the following.  Appropriate correction is required.
A).	Claim 9 recites “one of OD excess sludge or digested sludge.”  It is unclear what “OD excess sludge” is.  The suggestion is to amend Claim 9 to recite “one of OD (oxidation ditch) excess sludge or digested sludge.”  (See Original Disclosure [0069], lines 10-17)
B).	Claim 10 recites “the calculated predicted total recovery amount” without the necessary antecedent basis.  The suggestion is to amend Claim 10 to recite “the 
Similarly, Claim 10 recites “the calculated predicted total sludge amount” without the necessary antecedent basis.  The suggestion is to amend Claim 10 to recite “the 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 1, and each dependent claim, recites, “A sludge dehydration method comprising . . . sludge . . . sludge . . . dewatering target sludge . . . .”  “Dewatering target sludge” is without the necessary antecedent basis.  It is unclear how the three recited sludges are related to each other, if at all.
B).	Claim 2, and each dependent claim, recites, “A sludge dehydration method according to Claim 1 . . . comprises . . . hardly decomposable organic matter . . . hardly decomposable organic matter . . . the separated hardly decomposable organic matter . . . .”  “The separated hardly decomposable material” is without the necessary antecedent basis.  It is unclear how the three recited hardly decomposable organic matters are related to each other, if at all.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (JP-H04215811-A, Aug. 6, 1992 – Espacenet Abstract, Patent Publication, and Machine Translation).
The claims are directed to a method.  The claim language is in bold-faced font.  Muto’s Machine Translation is referenced in what follows.  
Regarding Claim 1-5, 7, and 9 – Muto discloses a sludge dehydration method (Figure 1, [0041], and [0008]-[0010] where, “Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage.”) comprising:
recovery by recovering specific material (“natural fiber,” see [0027]) as a dewatering aid (“fiber content recovered” improves “dehydration efficiency” of “excess sludge” when mixed with “excess sludge generated from a wastewater treatment facility . . . such as human waste or sewage”, see [0008]-[0010]) from sludge generated in a sewage treatment (see [0008]-[0010], Figure 1 and [0041], [0020]-[0023] and [0026]-[0028]); and
dewatering by performing solid-liquid separation on sludge in which the dewatering aid recovered in the recovery and dewatering target sludge are mixed ([0008]-[0010] where, “Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage.”).
Additional Disclosures Include:
Claim 2 – Muto discloses the sludge dehydration method according to Claim 1, wherein the recovery comprises:
preparation by fragmenting a solid in the sludge to obtain prepared sludge (preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in [0002] where in “[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like . . . .” The “conventional technology” would be upstream of sewage pump 2, as disclosed in Figure 1 and at [0002] and [0020]);
separation by separating hardly decomposable organic matter and easily decomposable organic matter from the prepared sludge (Figure 1 and [0027], where “separation” is via feed screen device 17, where the filtrate, i.e. the disclosed sludge with the easily decomposable organic matter, is separated in feed screen device 17, exits saucer 23, and is “sent to the next processing step” via pipe 24, for “conventional purification treatment . . . performed by an anaerobic digestion treatment or an aerobic treatment” – and the disclosed sludge with the hardly decomposable organic matter, i.e. “the natural fibers . . . are dehydrated by a screw press and collected as a cake 21 mainly composed of chili paper having a water content 50 to 60% or less,” where “chili paper” is interpreted to mean “toilet paper”); and
extraction by continuously extracting hardly decomposable organic matter having specific properties as the dewatering aid from the separated hardly decomposable organic matter (Figure 1 and [0022], where continuous “extraction” is via screw press machine 19, specifically, “the abovementioned natural fiber that has been concentrated is dropped on the contact chute 18 and sent to the screw press machine 19 as it is.  The solid material 21 mainly composed of dust paper (the disclosed natural fibers in the hardly decomposable organic matter) dehydrated by the screw press machine 19 and containing no other contaminants is collected in the processing case 22 for reuse,” the disclosed hardly decomposable organic matter’s natural fiber reused as a dewatering aid as disclosed at [0008]-[0010], i.e., “Dehydration efficiency is improved by mixing the fiber content recovered (the disclosed hardly decomposable organic matter’s natural fiber that was recovered) in the present invention with excess sludge generated from a wastewater treatment facility . . . such as human waste or sewage” – and the liquid from the screw press machine 19  is collected in saucer 20 and returned upstream, via circulation pipe 26, to filtrate tank 7, as disclosed at [0022]).
Claim 3 – Muto discloses the sludge dehydration method according to Claim 2, wherein the preparation comprises performing preparation to obtain the prepared sludge having properties allowing fiber components being the hardly decomposable organic matter and the easily decomposable organic matter to be separated from each other.  Preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in [0002] where in “[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like . . . .”  The “conventional technology” would be upstream of sewage pump 2, as disclosed in Figure 1 and at [0002] and [0020].  Preparation further includes sand removal device 3 disclosed in Figure 1 and at [0020], where “solids” are removed, such as “stones, gravel, sand, and metals,” and the remaining sludge is fed, via feed pipe 8, to internal pressure backwash screen device 9.   disclosed in Figure 1, where non-natural fibers are separated natural fibers, the non-natural fibers “collected in the storage case 41” (see [0023]), and the natural fibers sent to “adjustment (storage) tank 13” via impeller 11 and screen plate 12 (see [0021]) before being separated in feed screen device 17.  The impeller 11 forces the remaining sludge with the natural fibers through screen plate 12 to obtain the prepared sludge having properties allowing fiber components being the hardly decomposable organic matter (i.e. the disclosed dewatering aid, see [0008] and [0010]) and the easily decomposable organic matter (i.e. the easily decomposable organic matter to be sent to “the next processing step” which is “an anaerobic digestion step or an aerobic treatment step” see [0022]) to be separated from each other in the feed screen device 17, as disclosed in Figure 1 and at [0020]-[0023].
Claim 4 – Muto discloses the sludge dehydration method according to Claim 3, wherein the preparation comprises performing preparation to obtain the prepared sludge by adding dilution water to the solid.  Dilution water in filtrate tank 7 is added (via pipe 33) to the “solids,” such as “stones, gravel, sand, and metals,” in sand removing device 3, as disclosed in Figure 1 and at [0020].
Claim 5 – Muto discloses the sludge dehydration method according to Claim 3, wherein the preparation comprises performing preparation to obtain the prepared sludge by crushing the solid into fine pieces.  Preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in [0002] where in “[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like. . . .”  The “conventional technology” would be upstream of sewage pump 2, as disclosed in Figure 1 and at [0002] and [0020].
Claim 7 – Muto discloses the sludge dehydration method according to Claim 2, wherein the recovery further comprises, in a stage before the preparation removing foreign substances larger than the hardly decomposable organic matter having the specific properties.  The stage before preparation would be when the “conventional technology” is doing the removing via “several sand basin or wash screen devices” upstream of the “crushers, fine screen devices, fine screens.”  This is because preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in [0002] where in “[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like . . . .”  The “conventional technology” would be upstream of sewage pump 2, as disclosed in Figure 1 and at [0002] and [0020].
Claim 9 – Muto discloses the sludge dehydration method according to Claim 1, wherein the dewatering target sludge is one of OD excess sludge or digested sludge being sludge in which fiber components are reduced.  The dewatering target sludge is the sludge in next processing pipe 24, since it had its fiber components reduced in feed screen device 17, and is next being sent to “the next processing step,” i.e. “an anaerobic digestion step or an aerobic treatment step,” as disclosed in Figure 1 and at [0022].  The dewatering target sludge is a digested sludge, since the digestion occurred with the enzyme preparation injection into the sludge in sand removing device 3 and in the internal pressure backwash type screen device 9, via enzyme preparation pressing device 42, as disclosed in Figure 1 and at [0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muto, as applied to Claim 2 above, in further view of Kurtz et al. (US-6206199-B1, Mar. 27, 2001).
The claim is directed to a method.  The claim language is in bold-faced font.  Muto’s Machine Translation is referenced in what follows.  
Claim 6 – Muto discloses the sludge dehydration method according to Claim 2, but does not teach wherein the separation comprises washing the solid prepared in the preparation with washing water and removing fiber components smaller than the hardly decomposable organic matter having the specific properties.  However, Muto teaches:
wherein the separation (separation via feed screen device 17, see Rejection for Claim 2 where it is shown that the separation comprises separating hardly decomposable organic matter and easily decomposable organic matter from the prepared sludge) comprises . . . removing fiber components (“natural fibers,” [0027]) smaller than the hardly decomposable organic matter having the specific properties, since the recovered larger natural fibers of the hardly decomposable organic matter have the specific properties to serve as a dewatering aid, i.e. “fiber content recovered” improves “dehydration efficiency” of “excess sludge” when mixed with “excess sludge generated from a wastewater treatment facility . . . such as human waste or sewage” (see [0008]-[0010]).
Muto does not disclose:
washing the solid prepared in the preparation with washing water.
Like Muto, Kurtz et al. discloses recovering fibers (water suspended paper fibers 20’) with a separation in drum 3 having perforations 3a, as disclosed at Figure 1 and at 5:12-35.  (See Muto Figure 1 and above paragraph for what Muto discloses)  Kurtz et al. further teaches:
washing the solid prepared in the preparation with washing water, when “mounted in the drum is a sprinkler system in the form of a pipe 16 that includes nozzles by means of which additional liquid, preferably water, can be delivered to the suspension in the drum interior” (see Kurtz et al. Figure 1 and 5:19-22). 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Muto method with the sprinkler system taught by Kurtz et al. (see above paragraph) and include in the Muto method the step of:
washing the solid prepared in the preparation with washing water,
as taught by Kurtz et al. since:
1).	Like Muto, Kurtz et al. discloses recovering fibers (water suspended paper fibers 20’) with a separation in drum 3 having perforations 3a, as disclosed at Figure 1 and at 5:12-35  (see Muto Figure 1 and two paragraphs up for what Muto discloses);
2).	Kurtz et al. states at 5:23-32, that such a washing, aids in the separation because, “Finely divided, readily slushed material (the disclosed “easily decomposable organic matter”) comprising chiefly of water-suspended paper fibers 20’ are able to depart down through the perforations 3a in the drum under the force of gravity, and are collected in an underlying vessel 17 and recovered for use,” while, “The material layers 20” (the disclosed “hardly decomposable organic matter”) that are more difficult to slush or pulp are conveyed axially by the screw feeder 15 and depart 30 from that end of the drum remote from the conduit 12, and collected in the form of a material-liquid mixture 25 in a vessel 18.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muto, as applied to Claim 2 above, in further view of Miura (JP-2005248337-A, Sep. 15, 2005 – Espacenet Abstract, Patent Publication, and Machine Translation).
The claim is directed to a method.  The claim language is in bold-faced font.  Muto’s Machine Translation is referenced in what follows.  Miura’s Machine Translation is referenced in what follows.
Regarding Claim 8 – Muto discloses the sludge dehydration method according to Claim 2, wherein the hardly decomposable organic matter having the specific properties is fiber components but does not teach the fiber components having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm.  (See Muto Figure 1 and Abstract, the hardly decomposable organic matter with natural fiber 21 having the specific properties to be used as a dewatering aid, i.e. the natural fiber being “[u]sed as a dehydration aid for excess sludge,” as disclosed at [0008]-[0010])
Like Muto, Miura discloses providing a natural fiber with specific properties to be used as a dewatering aid (see Miura Abstract, “To provide highly active cellulose fiber using as feedstock pulp fiber, especially waste paper disaggregated pulp, and useful as a dehydrating auxiliary for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge.”).  (See above paragraph for what Muto discloses)  Miura further teaches the fiber components:
having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm (see Miura Abstract, fiber lengths of “500-1,000µm” and fiber diameters of “10-30µm”).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Muto fiber components:
having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm,
as taught by Miura, since Miura states in the Abstract, that fiber components with these lengths and diameters are “useful as a dehydrating auxiliary (the disclosed dewatering aid) for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge,” which is what the Muto fiber components are being used for (see two paragraphs up).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muto, as applied to Claim 1 above, in further view of Tachibana et al. (JP-2012206018-A, Oct. 25, 2012 – Espacenet Abstract, Patent Publication, and Machine Translation).
The claim is directed to a method.  The claim language is in bold-faced font.  Muto’s Machine Translation is referenced in what follows.  Tachibana et al.’s Machine Translation is referenced in what follows.
Regarding Claim 10 – Muto discloses the sludge dehydration method according to Claim 1, but does not teach the method further comprising a supply amount calculation, wherein the supply amount calculation comprises:
calculating a predicted total recovery amount of the dewatering aid to be recovered in a continuous predetermined period set in advance in the recovery;
calculating a predicted total sludge amount of the dewatering target sludge to be dewatered in the continuous predetermined period set in advance in the dewatering; and
calculating a supply amount for distributedly supplying the dewatering aid of the calculated predicted total recovery amount to the dewatering target sludge of the calculated predicted total sludge amount.
However, Muto discloses a sludge dehydration method where, “Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage” (see Muto Figure 1, [0041], and [0008]-[0010]).  It would be useful to such a method to add the steps of i). determining how much fiber was recovered (calculating a predicted total recovery amount of the dewatering aid to be recovered in a continuous predetermined period set in advance in the recovery), ii). determining how much fiber is in the incoming excess sludge (calculating a predicted total sludge amount of the dewatering target sludge to be dewatered in the continuous predetermined period set in advance in the dewatering), and iii). calculating how much fiber that was recovered, to add to the incoming excess sludge, in order to dewater the incoming excess sludge (calculating a supply amount for distributedly supplying the dewatering aid of the calculated predicted total recovery amount to the dewatering target sludge of the calculated predicted total sludge amount), in order to add just enough recovered fiber to the incoming excess sludge to successfully dewater the maximum amount of incoming excess sludge.
Tachibana et al. discloses such additional method steps by providing a “sludge management system which enables an efficient dehydration treatment using a cheap dehydration auxiliary agent originating in used paper (the disclosed fiber component that can be recovered).”  (See Tachibana et al. Abstract)  Tachibana et al. further discloses the steps of i). determining how much fiber was recovered (“an auxiliary agent manufacturing information input section 32 for inputting manufacturing information on the dehydration auxiliary agent originating in the used paper”), ii). determining how much fiber is in the incoming excess sludge (a sludge information input section 31 for inputting information of the sludge to be dehydrated), and iii). calculating how much fiber that was recovered, to add to the incoming excess sludge, in order to dewater the incoming excess sludge (an auxiliary agent information calculating part 34 for calculating information of the dehydration auxiliary agent needed based on the sludge information; a distribution information calculating part 35 for calculating information of the dehydration auxiliary agent to be supplied to the dehydration equipment based on the auxiliary agent information calculated in the auxiliary agent information calculating part 34 and the auxiliary agent manufacturing information; and a distribution information output 36 for outputting the distribution information calculated in the distribution information calculating part”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Muto method, to include the supply amount calculation method steps:
wherein the supply amount calculation comprises:
calculating a predicted total recovery amount of the dewatering aid to be recovered in a continuous predetermined period set in advance in the recovery;
calculating a predicted total sludge amount of the dewatering target sludge to be dewatered in the continuous predetermined period set in advance in the dewatering; and
calculating a supply amount for distributedly supplying the dewatering aid of the calculated predicted total recovery amount to the dewatering target sludge of the calculated predicted total sludge amount;
as taught by Tachibana et al. (see above paragraph), since Tachibana et al. states, in the Abstract, that such additional method steps provide a “sludge management system which enables an efficient dehydration treatment using a cheap dehydration auxiliary agent originating in used paper (the disclosed fiber component that can be recovered)” – and such additional method steps would be useful in the Muto sludge dehydration method in order to add just enough recovered fiber to the incoming excess sludge to successfully dewater the maximum amount of incoming excess sludge.  (See Muto Figure 1, [0041], and [0008]-[0010], disclosing a sludge dehydration method where, “Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage”)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muto, as applied to Claim 1 above, in further view of Kurtz et al., in further view of Miura.
The claim is directed to a method.  The claim language is in bold-faced font.  Muto’s Machine Translation is referenced in what follows.  Miura’s Machine Translation is referenced in what follows.
Regarding Claim 11 – Muto discloses the sludge dehydration method according to Claim 1, wherein the recovery comprises:
providing a grinder (impeller 11 and screen plate 12, [0021]);
providing a separator (feed screen device 17), and operating the separator to separate hardly decomposable organic matter being fibrous matter and easily decomposable organic matter from the prepared sludge, since Figure 1 and [0027] disclose a separation via feed screen device 17, where the filtrate, i.e. the disclosed sludge with the easily decomposable organic matter, is separated in feed screen device 17, exits saucer 23, and is “sent to the next processing step” via pipe 24, for “conventional purification treatment . . . performed by an anaerobic digestion treatment or an aerobic treatment” – and the disclosed sludge with the hardly decomposable organic matter that is fibrous matter, i.e. “the natural fibers . . . are dehydrated by a screw press” machine 19, and “fiber content recovered” improves “dehydration efficiency” of “excess sludge” when mixed with “excess sludge generated from a wastewater treatment facility . . . such as human waste or sewage”, see [0008]-[0010]; and
providing an extractor (screw press machine 19) and operating the extractor to continuously extract hardly decomposable organic matter having specific properties being fiber components  (feed screen device 17, providing the hardly decomposable organic matter to screw press machine 19, i.e. the disclosed extractor), since Figure 1 and [0022] disclose a continuous extraction via screw machine 19, specifically, “the abovementioned natural fiber that has been concentrated is dropped on the contact chute 18 and sent to the screw press machine 19 as it is.  The solid material 21 mainly composed of dust paper (the disclosed fiber components in the hardly decomposable organic matter) dehydrated by the screw press machine 19 and containing no other contaminants is collected in the processing case 22 for reuse,” the hardly decomposable organic matter’s fiber components reused as a dewatering aid as disclosed at [0008]-[0010], i.e., “Dehydration efficiency is improved by mixing the fiber content recovered (the disclosed hardly decomposable organic matter’s natural fiber or fiber component that was recovered) in the present invention with excess sludge generated from a wastewater treatment facility . . . such as human waste or sewage” – and the liquid from the screw press machine 19  is collected in saucer 20 and returned upstream, via circulation pipe 26, to filtrate tank 7, as disclosed at [0022].
While Muto discloses a grinder (impeller 11 and screen plate 12, [0021]), Muto does not disclose:
providing a grinder comprising a stationary disk having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion, and operating the grinder to fragment a solid in the sludge and prepare fiber components entangled with each other into fiber components having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 pm to 50 pm to obtain prepared sludge.

Like Muto, Kurtz et al. discloses recovering fibers (water suspended paper fibers 20’) using a grinder (refiner or disperser 2, 3:65-4:9) before separation in horizontal, rotatable, perforated drum 3, as disclosed at Figure 1 and at 3:65-4:9.  (See Rejection for Claim 11 above for what Muto discloses)  Kurtz et al. further teaches:
providing a grinder (refiner or disperser 2, 3:65-4:9) comprising a stationary disk (fixed disc or stator disc 5) having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk (rotatable disc or rotor disc 6) having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion, as disclosed in Figure 1 and at 4:10-28, and operating the grinder to fragment a solid (material 20) in the sludge (suspension liquid 21) and prepare fiber components (“defibering the paper,” 2:19-24) entangled with each other when “defibering the paper,” as disclosed in Figure 1, 2:19-24, and 4:10-28 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide the Muto grinder, as taught by Kurtz et al., i.e.
providing a grinder comprising a stationary disk having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion, and operating the grinder to fragment a solid in the sludge and prepare fiber components entangled with each other,

as taught by Kurtz et al., since Kurtz et al. states that such a grinder can be used in “[r]ecovery of the paper present in such materials [which] can be facilitated by slushing or defibering the paper to some extent in conjunction with or in connection with releasing or loosening the layers in said material” (see 2:19-24), “enable[s] the components of multiple layer materials to be separated effectively without consuming large quantities of energy, and which will enable said components to be handled and recovered for further processing in a comparatively simple manner” (see 1:53-59), and “enable[s] the components of multiple layer materials to be also recovered economically in plants of comparatively limited capacity” (see 1:60-64).
Muto, in view of Kurtz et al., disclose the claimed invention except for the method generating the Muto, in view of Kurtz et al. fiber components 
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 µm to 50 µm to obtain prepared sludge.

The disclosed Muto, in view of Kurtz et al., fiber components are the disclosed hardly decomposable organic matter with natural fiber 21 having the specific properties to be used as a dewatering aid, i.e. the natural fiber being “[u]sed as a dehydration aid for excess sludge” (see Muto Figure 1 and [0008]-[0010]).
Like Muto, in view of Kurtz et al., Miura discloses providing a natural fiber with specific properties to be used as a dewatering aid (see Miura Abstract, “To provide highly active cellulose fiber using as feedstock pulp fiber, especially waste paper disaggregated pulp, and useful as a dehydrating auxiliary for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge.”).  (See above paragraph for what Muto, in view of Kurtz et al., disclose)  Miura further teaches the fiber components:
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 µm to 50 µm to obtain prepared sludge (see Miura Abstract, fiber lengths of “500-1,000µm” and fiber diameters of “10-30µm”).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Muto, in view of Kurtz et al., fiber components:
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 µm to 50 µm to obtain prepared sludge,

as taught by Miura, since Miura states in the Abstract, that fiber components with these lengths and diameters are “useful as a dehydrating auxiliary (the disclosed dewatering aid) for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge,” which is what the Muto, in view of Kurtz et al., fiber components are being used for (see two paragraphs up).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	The instant application is related to U.S. Patent Application Series No. 14/989,065 since the two applications claim foreign priority to the same documents.  The other application’s publication (US-20160115065-A1) is made of record.
B).	The instant application is a divisional of U.S. Patent Application Series No. 14/989,362, now U.S. Patent No. 9,975,798.  The patent (US-9975798-B2) and published application (US-20160115066-A1) are made of record.
C).	The following references appear to disclose the recited invention.
1).	Satomi (JP-H11216458-A, Aug. 10, 1999 – Espacenet Abstract, Patent Publication, and Machine Translation).
2).	Hamaguchi et al. (JP-S61268400-A, Nov. 27, 1986 – Espacenet Abstract, Patent Publication, and Machine Translation).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/13/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779